Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to 3D memory structure, classified in H01L27/11582.
II. Claims 15-20, drawn to a method of making a 3D memory, classified in H01L27/11519.

During a telephone conversation with Leon Radomsky on 2/24/2022 a provisional election was made without traverse to prosecute Invention I, corresponding to claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case another product could be made by a different process because the lower-level dielectric material layers could be pre-formed on the substrate.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

Specification
The specification submitted 6/5/2020 has been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/5/2020, 6/18/2020, and 4/23/2021 have been considered by the examiner.

Drawings
The drawings submitted on 6/5/2020 have been accepted by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yu (US # 20170358593).
	
Regarding Claim 1, Yu teaches a three-dimensional memory device (Figs. 10 and corresponding text) comprising: 
a semiconductor material layer (10) overlying a substrate (9) and including an opening (corresponds approximately to region 500) therein; 
lower-level dielectric material layers (760) located between the substrate and the semiconductor material layer and extending into the opening in the semiconductor material layer (shown); 
at least one alternating stack of insulating layers (132, 232) and electrically conductive layers (146, 246) overlying the semiconductor material layer (shown); 
memory stack structures (55) vertically extending through the at least one alternating stack (shown); 
a vertical stack of dielectric plates (142’, 242’; see also [0106, 109, 129]) located at each level of the electrically conductive layers (shown); 
a contact via structure (576) vertically extending through the vertical stack of dielectric plates (shown) and through the opening in the semiconductor material layer (shown); 
first support pillar structures (155 that is shown passing through layer 242’ in Fig. 10B) vertically extending through the vertical stack of dielectric plates and contacting a portion of the 
second support pillar structures (155 that is shown NOT passing through layer 242’ in Fig. 10B) vertically extending through the at least one alternating stack and contacting the semiconductor material layer.

Regarding Claim 2, Yu teaches the three-dimensional memory device of Claim 1, wherein the first support pillar structures and the second support pillar structures comprise a same dielectric material (both contain the same material in part dielectric core 62).

Regarding Claim 3, Yu teaches the three-dimensional memory device of Claim 1, wherein bottom surfaces of the first support pillar structures are located below a first horizontal plane including bottom surfaces of the second support pillar structures (shown in Fig. 26B, the bottom of the first support pillars penetrate deeper).

Regarding Claim 4, Yu teaches the three-dimensional memory device of Claim 3, wherein top surfaces of the first support pillar structures are located within a second horizontal plane including top surfaces of the second support pillar structures (shown in Fig. 26B, the tops are coplanar).

Regarding Claim 5, Yu teaches the three-dimensional memory device of Claim 3, wherein the bottom surfaces of the first support pillar structures are located between a horizontal plane including a bottom surface of the semiconductor material layer and another horizontal 
Regarding Claim 6, Yu teaches the three-dimensional memory device of Claim 3, wherein the bottom surfaces of the first support pillar structures are located below a horizontal plane including a bottom surface of the semiconductor material layer (shown, the pillars end below layer 10).

Regarding Claim 7, Yu teaches the three-dimensional memory device of Claim 1, wherein the contact via structure (576) contacts a top surface of a metal interconnect structure (780) embedded in the lower-level dielectric material layers (shown).

Regarding Claim 8, Yu teaches the three-dimensional memory device of Claim 7, wherein: the lower-level dielectric material layers comprise an etch stop dielectric layer (768 may function as an etch stop layer) contacting the top surface of the metal interconnect structure (shown); and bottom surfaces of the first support pillar structures contact the etch stop dielectric layer (shown in the opening).

Regarding Claim 10, Yu teaches the three-dimensional memory device of Claim 1, wherein the dielectric plates in the vertical stack are interlaced with laterally extending portions of the insulating layers of the at least one alternating stack (shown interlaced).

Regarding Claim 14, Yu teaches the three-dimensional memory device of Claim 1, wherein each dielectric plate within the vertical stack of dielectric plates includes a respective .

Allowable Subject Matter
Claims 9 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899